DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 5 are objected to because of the following informalities: 
To ensure clarity, it is suggested to amend “the conditions” to “the conditions according to claim 1” in line 3 of each of claims 2 and 5.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hanser et al. (US 2009/0081857 A1; hereinafter Hanser).
Regarding claims 1-3 and 5-6, Hanser teaches semi-polar (Al, Ga, In)N substrates (i.e., a group III substrate) (Hanser, abstract), wherein the nitride-based compound is a semiconductor substrate formed re-growing a GaN seed crystal, wherein the term "GaN" encompasses Group III nitrides (i.e., semiconductor substrate formed of group III nitride semiconductor crystals) (Hanser, [0031]; [0028]);
wherein the re-grown GaN crystal is sliced along a second non-polar plane to form a non-polar GaN substrate, wherein the non-polar GaN substrate has a lateral dimension along the second non-polar plane (Hanser, [0012]; Fig. 4; Fig. 6) and wherein “non-polar” orientation includes the semi-polar orientations (Hanser, [0029]) 
wherein the amount of vertical re-growth from the top surface of the starting seed crystal may be approximately 500 µm or greater (i.e., the re-grown GaN substrate has a film thickness of approximately 500 µm or greater) (Hanser, [0033]). 

Hanser further teaches wherein a high quality re-growth layer can be obtained from a high quality and low dislocation density seed, replicating the high quality and excellent uniformity of the seed in the re-growth layer, wherein the dislocation density in the regrown crystal the same as or even lower than the dislocation density in the seed crystal (Hanser, [0034]), and wherein no cracking was observed in the re-grown non-polar (i.e., semi-polar) substrates (Hanser, [0048]) (i.e., the re-grown GaN substrates are highly uniform, and thus have low variation). Additionally, Hanser further teaches wherein sample non-polar (i.e., semi-polar) substrates were heated to a temperature of 1085oC under flowing nitrogen and ammonia, and GaN was grown using HVPE to achieve re-grown non-polar substrates (Hanser, [0047]) with excellent material uniformity (Hanser, [0048]). 

Given that the semi-polar (Al, Ga, In)N substrates and method of making the semi-polar (Al, Ga, In)N substrates of Hanser are substantially identical to the group III nitride semiconductor substrate as used in the present invention, as set forth above, it is clear that the semi-polar (Al, Ga, In)N substrates of Hanser would inherently have a variation coefficient of an emission wavelength of each of the first and second main 
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hanser, as applied to claim 2 above, further in view of Freitas et al., Growth of High Crystalline Quality HVPE-GaN Crystals with Controlled Electrical Properties (hereinafter Freitas).

Regarding claim 4, Hanser does not explicitly disclose wherein the second main surface is on a Ga polarity side, as presently claimed.
With respect to the difference, Freitas teaches thick free-standing HVPE GaN wafers grown with close to perfect crystal quality (Freitas, Abstract) and wherein the prepared crystals have a Ga-polar face (Freitas, page 4838, right column).

Freitas is analogous art, as Freitas is drawn to growing thick free-standing GaN wafers with high crystalline quality (Freitas, Abstract; page 4838, ‘Results and Discussion’, paragraphs 1-2). 
In light of the motivation of having a Ga-polar face taught in Freitas, it therefore would have been obvious to one of ordinary skill in the art to incorporate the Ga-polarity of Freitas in the non-polar (i.e., semipolar) lateral dimension along the second non-polar plane (i.e., main surface) of the semi-polar GaN substrate of Hanser, in order to have a more uniform surface when polished, and thereby arrive at the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Frentrup et al. Crystal orientation of GaN layers on (101̅0) m-plane sapphire teaches GaN semipolar films with Ga-polar orientation grown by MOVPE on sapphire substrates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (572)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.S./Examiner, Art Unit 1732                                                                                                                                                                                                        /STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        3/24/2022